DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 06/24/2021, 07/16/2021, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
	Examiner’s note:  All of the references cited in the IDS’s (3) filed on 06/24/2021, 07/16/2021, and 12/13/2021 have been fully considered and reviewed; however, do not explicitly suggest or teach the claim limitations as addressed below in the reasons for allowance section.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Response to Arguments
Applicant’s arguments, see previous Remarks filed on 03/22/2021, with respect to claims 1, 3-7, 9, 12, 18-20 and 22-23 have been fully considered and are persuasive.  The previous 102(a)(1) and 103 rejections, in the final office action mailed on 07/24/2020, have both been withdrawn.
The previous claim objections regarding claims 1, 3, 4, 18 and 20 have been considered and are withdrawn as a result of the claim amendments.
The previous 112(b) claim rejections regarding claims 1, 3-7, 9, 12, 18-20 and 22-23 have been considered and are withdrawn as a result of the claim amendments.
The previous provisional double patenting rejection over claims 1, 3, 6-9, 11, 12, 14, 17 and 18 of co-pending Application 16/756291 in view of Wilson et al. (U.S. 2004/0046142 A1) (hereinafter “Wilson”) has been fully reviewed and considered.  Applicant’s arguments on pages 9-11 of the Remarks section filed on 03/22/2021 are persuasive; as a result, the previous provisional double patenting rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Marshall J. Brown, Reg. No. 44,566, on December 27, 2021.
The application has been amended as follows: 

	Amended, independent claim 1 recites “positioned distal from the drain opening so to as allow fluid flow” on line 17.
	Amend claim 1 to instead recite “positioned distal from the drain opening so as to allow fluid flow” on line 17 for further clarity.

	Amended, independent claim 1 recites “inlet opening to allow fluid flow through the inlet opening, and the” on line 19.
	Add “the” in front of ‘fluid flow through the inlet’ on line 19 for further clarity.
	Claim 1 should now recite “inlet opening to allow the fluid flow through the inlet opening, and the” on line 19.

	Amended, independent claim 1 recites “a condition such that fluid may flow into the automatic drain device.” on line 24.
	Add “the” in front of ‘fluid may flow into the’ on line 24 for further clarity.
	Claim 1 should now recite “a condition such that the fluid may flow into the automatic drain device.” on line 24.

	Amended, independent claim 18 recites “the inlet opening to allow fluid flow through the inlet opening, and the” on line 18.

	Claim 18 should now recite “the inlet opening to allow the fluid flow through the inlet opening, and the” on line 18.

	Amended, independent claim 18 recites “a condition such that fluid may flow into the automatic drain device, and” on line 23.
	Add “the” in front of ‘fluid may flow into the’ on line 23 for further clarity.
	Claim 18 should now recite “a condition such that the fluid may flow into the automatic drain device, and” on line 23.

	Amended, dependent claim 20 recites “to maintain the double plunger solenoid in a position that prevents fluid flow into the automatic drain device” on lines 2-3.
	Amend claim 20 to instead recite “to maintain the double plunger solenoid in the closed position that prevents the fluid flow into the automatic drain device” on lines 2-3 for further clarity.

Amended, independent claim 23 recites “the inlet opening to allow fluid flow through the inlet” on line 21.
	Add “the” in front of ‘fluid flow through the inlet’ on line 21 for further clarity.
	Claim 23 should now recite “the inlet opening to allow the fluid flow through the inlet” on line 21.


	Add “the” in front of ‘fluid may flow from the water sump’ on line 26 for further clarity.
	Claim 23 should now recite “a condition such that the fluid may flow from the water sump” on line 26.

Other Reference Considered
Holm, Christopher E. et al. (CN 204436652 U) (see attached English translation) (hereinafter “Holm”) teaches a fuel delivery system (see Holm FIG. 1, a fuel delivery system 100) including a fuel tank 102, a fuel filtration system 104, a fuel filter housing 106, a fuel inlet 108, a fuel outlet 110, a suction pump 112, and an automatic drainage assembly 114 (see Holm page 3 – “The fuel delivery system 100 includes a fuel tank 102, the fuel tank 102 and the fuel filtration system 104 is communicated with the fluid.”) (see Holm page 4 – “…comprises a fuel filter housing 106, fuel inlet 108 and fuel outlet 110.  The fuel filter housing 106 includes a filtering element…the use of suction pump 112…Filter assembly 104 further comprises an automatic drainage assembly 114…”).  Additionally, Holm teaches the automatic drainage assembly 114 (see Holm FIG. 5) further includes a water inlet 306, a fuel water sensor/pin 310, a threaded connector 304, a drainage assembly housing 308, a solenoid valve 402, an outlet 404 and a controller 502 (see Holm page 4 – “…provided with a screw thread connector 304…Water inlet 306 allow the water from the fuel filter housing 106 and into the drainage assembly housing 308…also includes a fuel water (“WIF”) pin 310…The WIF a lower housing comprising at least one vent, a double plunger solenoid comprising an upper drain seal and a lower drain seal disposed on opposite axial ends of the double plunger solenoid, the double plunger solenoid being movable between a closed position in which the upper drain seal seals the inlet opening and the lower drain seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the upper drain seal is located distal from the inlet opening to allow the fluid flow through the inlet opening, and the lower drain seal seals the drain opening, as recited in amended, independent claim 1.
	Similarly, Holm does not explicitly teach a lower housing comprising at least one vent, a double plunger solenoid comprising an inlet opening seal and a drain opening seal disposed on opposite axial ends of the double plunger solenoid, the double plunger the inlet opening seal seals the inlet opening and the drain opening seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the inlet opening seal is located distal from the inlet opening to allow the fluid flow through the inlet opening, and the drain opening seal seals the drain opening, as recited in amended, independent claim 18.
	Similarly, Holm does not explicitly teach a lower housing comprising at least one vent, a double plunger solenoid comprising an upper drain seal and a lower drain seal disposed on opposite axial ends of the double plunger solenoid, the double plunger solenoid being movable between a closed position in which the upper drain seal seals the inlet opening and the lower drain seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the upper drain seal is located distal from the inlet opening to allow the fluid flow through the inlet opening, and the lower drain seal seals the drain opening, as recited in amended, independent claim 23. 

Allowable Subject Matter
Claims 1, 3-7, 9, 12, 18-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Wilson et al. (U.S. 2004/0046142 A1) (hereinafter “Wilson”) is the closest prior art of record.  Specifically, Wilson teaches an automatic drain device (see FIG. 1, solenoid fuel drain valve 2) (see paragraph 10 – “The present invention provides a solenoid fuel drain valve…”) (see paragraph 43 – “…a a fuel filter for use of the valve.”), comprising:
a housing (see FIG. 1, solenoid fuel drain valve 2 further including a valve body 4) (see paragraph 43 – “…a solenoid fuel drain valve 2 having a valve body 4 comprising a solenoid housing 6 and a solenoid adapter 8.”), wherein the housing comprises:
an upper housing (see FIG. 1, a retaining device 38) (see paragraph 53 – “…acts against a retaining device 38…”) comprising an inlet opening (openings not shown) that allows fluid to flow into an interior portion of the automatic drain device (see FIG. 1, interior portion/passage 18 of solenoid fuel drain valve 2) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) (see paragraph 54 – “Preferably, the retaining device 38 comprises openings (not shown) therein which extend across substantially the whole surface of the retaining device 38.  This allows air entering the solenoid adapter 8…to pass through the retaining device 38 and into a fuel filter bowl…”);
a lower housing (see FIG. 1, a solenoid housing 6) (see paragraph 43 – “…a solenoid fuel drain valve 2 having a valve body 4 comprising a solenoid housing 6 and a solenoid adapter 8.”) comprising at least one vent (see FIG. 1, a drain tube 14 and a drain outlet 15) (see paragraph 44 – “A drain tube 
an inner housing (see FIG. 1, a solenoid adapter 8) comprising a drain opening (see FIG. 1, a drain inlet opening 20) (see paragraph 47 – “…provides a drain inlet 20.”), the inner housing disposed between the upper housing and the lower housing (see FIG. 1, the inner housing (solenoid adapter 8) is positioned between the upper housing (retaining device 38) and the lower housing (solenoid housing 6)),
wherein the interior portion (see FIG. 1, interior portion/passage 18) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) of the automatic drain device is formed between the upper housing and the inner housing (see FIG. 1, interior portion/passage 18 is formed between the upper housing (retaining device 38) and the inner housing (solenoid adapter 8)); 
a water-in-fuel sensor (water probe not shown) (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter…”);
a double plunger solenoid (see FIG. 1, a piston having a rod 28 which extends from the drain tube 14 to the upper housing (retaining device 38)) (see paragraph 51 – “The solenoid fuel drain valve 2 further comprises a piston having a rod 28 extending 
an upper drain seal (see FIG. 1, head seal 30 and/or head seal 32 located on one axial end of the rod 28) (see paragraph 51 – “…one head comprising a head seal 30 attached to the rod 28…a head seal 32…”); and
a lower drain seal (no reference character provided; see FIG. 1, seal(s) positioned between solenoid stem 44 and drain tube 14) (see paragraph 55 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.”) (see paragraph 56 – “Seals are provided between the solenoid stem 44 and the drain tube 14, between the solenoid stem 44 and the solenoid adapter 8, between the drain tube 14 and the solenoid housing 6, and on the exterior of the solenoid adapter 8 to seal between the solenoid adapter 8 and a fuel filter bowl…”),
wherein the double plunger solenoid being movable between a closed position and an open position (see paragraph 10 – “…a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet opening are open, movement of the piston being controlled by the solenoid.”) (see paragraph 58 – “To open the valve 2, the coil 10 is energised…”) (see paragraph 59 – “This movement of the solenoid armature 46 causes the rod 28 to move against the force of the move the first head seal 30 out of sealing contact with the drain inlet 20.  Thus the drain inlet 20 is opened…”) (see paragraph 60 – “Continued movement of the rod causes the piston to move against the force of the second spring 36 and move the second head seal 32 out of sealing contact with the air inlet openings 22.  Thus the air inlet openings 22 are opened…”) (see paragraph 61 – “When the solenoid coil 10 is de-energised…”) (see paragraph 62 – “The piston will therefore be forced back towards the closed position.  The second head seal 32 will contact the air inlet openings 22 first and provide a sealing engagement therewith…Thereafter, the first head seal 30 will contact the drain inlet 20 and provide sealing engagement therewith…”); and
a control unit configured to activate the double plunger solenoid in response to a signal from the water-in-fuel sensor (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter.  The engine control system could then be set to activate the solenoid fuel drain filter, or to indicate to the operator that activation is due, when a pre-set level of water is detected in the fuel filter.”), 
wherein the activation of the double plunger solenoid places the automatic drain device in a condition such that the fluid may flow into the automatic drain device (see paragraph 33 – “Movement of the piston effects opening of the drain hole and the one or more air inlet openings.”) (see paragraph 34 – “De-energization of the solenoid causes the piston to move from the open condition to the closed condition, and thereby 
However, Wilson does not explicitly teach wherein the upper housing is attached directly to the lower housing, the double plunger solenoid being movable between a closed position in which the upper drain seal seals the inlet opening and the lower drain seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the upper drain seal is located distal from the inlet opening to allow the fluid flow through the inlet opening, and the lower drain seal seals the drain opening, as recited in amended, independent claim 1, and as argued by Applicant on pages 6-11 of the Remarks section filed on 01/21/2021.
Instead, Wilson teaches its closed position stops all fluid movement by recreating a seal with the air inlet 118 and the drain inlet 116 (see Wilson FIG. 5), as argued by Applicant on page 9 of the Remarks section filed on 01/21/2021.  Furthermore, Wilson teaches that its open position allows water to exit out of the drain outlet, hence does not explicitly teach an open position that seals the drain opening, as argued by Applicant on pages 9-10 of the Remarks section filed on 01/21/2021.
Corresponding dependent claims 3-7, 9, 12, 19-20 and 22 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
a fuel filter for use of the valve.”), comprising:
a housing (see FIG. 1, solenoid fuel drain valve 2 further including a valve body 4) (see paragraph 43 – “…a solenoid fuel drain valve 2 having a valve body 4 comprising a solenoid housing 6 and a solenoid adapter 8.”), wherein the housing comprises:
an upper housing (see FIG. 1, a retaining device 38) (see paragraph 53 – “…acts against a retaining device 38…”) comprising an inlet opening (openings not shown) that allows fluid to flow into an interior portion of the automatic drain device (see FIG. 1, interior portion/passage 18 of solenoid fuel drain valve 2) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) (see paragraph 54 – “Preferably, the retaining device 38 comprises openings (not shown) therein which extend across substantially the whole surface of the retaining device 38.  This allows air entering the solenoid adapter 8…to pass through the retaining device 38 and into a fuel filter bowl…”);

an inner housing (see FIG. 1, a solenoid adapter 8) comprising a drain opening (see FIG. 1, a drain inlet opening 20) (see paragraph 47 – “…provides a drain inlet 20.”), the inner housing disposed between the upper housing and the lower housing (see FIG. 1, the inner housing (solenoid adapter 8) is positioned between the upper housing (retaining device 38) and the lower housing (solenoid housing 6)),
wherein the interior portion (see FIG. 1, interior portion/passage 18) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) of the automatic drain device is formed between the upper housing and the inner housing (see FIG. 1, interior portion/passage 18 is formed between the upper housing (retaining device 38) and the inner housing (solenoid adapter 8)); 
a water-in-fuel sensor (water probe not shown) (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter…”);

an inlet opening seal (see FIG. 1, head seal 30 and/or head seal 32 located on one axial end of the rod 28) (see paragraph 51 – “…one head comprising a head seal 30 attached to the rod 28…a head seal 32…”); and
a drain opening seal (no reference character provided; see FIG. 1, seal(s) positioned between solenoid stem 44 and drain tube 14) (see paragraph 55 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.”) (see paragraph 56 – “Seals are provided between the solenoid stem 44 and the drain tube 14, between the solenoid stem 44 and the solenoid adapter 8, between the drain tube 14 and the solenoid housing 6, and on the exterior of the solenoid adapter 8 to seal between the solenoid adapter 8 and a fuel filter bowl…”),
wherein the double plunger solenoid being movable between a closed position and an open position (see paragraph 10 – “…a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet opening are open, movement open the valve 2, the coil 10 is energised…”) (see paragraph 59 – “This movement of the solenoid armature 46 causes the rod 28 to move against the force of the first spring 34 and move the first head seal 30 out of sealing contact with the drain inlet 20.  Thus the drain inlet 20 is opened…”) (see paragraph 60 – “Continued movement of the rod causes the piston to move against the force of the second spring 36 and move the second head seal 32 out of sealing contact with the air inlet openings 22.  Thus the air inlet openings 22 are opened…”) (see paragraph 61 – “When the solenoid coil 10 is de-energised…”) (see paragraph 62 – “The piston will therefore be forced back towards the closed position.  The second head seal 32 will contact the air inlet openings 22 first and provide a sealing engagement therewith…Thereafter, the first head seal 30 will contact the drain inlet 20 and provide sealing engagement therewith…”); and
a control unit configured to activate the double plunger solenoid in response to a signal from the water-in-fuel sensor (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter.  The engine control system could then be set to activate the solenoid fuel drain filter, or to indicate to the operator that activation is due, when a pre-set level of water is detected in the fuel filter.”), 
wherein the activation of the double plunger solenoid places the automatic drain device in a condition such that the fluid may flow into the automatic drain device (see 
wherein the double plunger solenoid is attached to the upper housing (see FIG. 1, a piston having a rod 28 which extends from the drain tube 14 to the upper housing (retaining device 38)) (see paragraph 51 – “The solenoid fuel drain valve 2 further comprises a piston having a rod 28 extending through the drain passage defined by passages 12 and 18 and drain tube 14, and into the interior chamber 26 of the solenoid adapter 8.  The piston has two heads…”).
However, Wilson does not explicitly teach the double plunger solenoid being movable between a closed position in which the inlet opening seal seals the inlet opening and the drain opening seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the inlet opening seal is located distal from the inlet opening to allow fluid flow through the inlet opening, and the drain opening seal seals the drain opening, as recited in amended, independent claim 18, and as argued by Applicant on pages 6-11 of the Remarks section filed on 01/21/2021.

Furthermore, similar analysis also applies to amended, independent claim 23.  Specifically, Wilson teaches a fuel water separator filter system (see paragraph 12 – “The valve body suitably further comprises attachment means for connecting the solenoid fuel drain valve to a fuel filter for use of the valve.”), comprising:
A fuel water separator filter element (see paragraph 12 – “The valve body suitably further comprises attachment means for connecting the solenoid fuel drain valve to a fuel filter for use of the valve.”) (see paragraph 45 – “…connecting the solenoid housing 6 to a fuel filter bowl (not shown)…”) (see paragraph 65 – “…screws into a bowl 108 of a fuel filter in use…”);
A filter housing including a water sump (see paragraph 45 – “…connecting the solenoid housing 6 to a fuel filter bowl (not shown)…”) (see paragraph 65 – “…screws into a bowl 108 of a fuel filter in use…”); and 
an automatic drain device (see FIG. 1, solenoid fuel drain valve 2) (see paragraph 10 – “The present invention provides a solenoid fuel drain valve…”) (see paragraph 43 – “…a solenoid fuel drain valve 2 having a valve body 4 comprising a solenoid housing 6 and a solenoid adapter 8.”) comprising:

an upper housing (see FIG. 1, a retaining device 38) (see paragraph 53 – “…acts against a retaining device 38…”) comprising an inlet opening (openings not shown) that allows fluid to flow into an interior portion of the automatic drain device (see FIG. 1, interior portion/passage 18 of solenoid fuel drain valve 2) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) (see paragraph 54 – “Preferably, the retaining device 38 comprises openings (not shown) therein which extend across substantially the whole surface of the retaining device 38.  This allows air entering the solenoid adapter 8…to pass through the retaining device 38 and into a fuel filter bowl…”);
a lower housing (see FIG. 1, a solenoid housing 6) (see paragraph 43 – “…a solenoid fuel drain valve 2 having a valve body 4 comprising a solenoid housing 6 and a solenoid adapter 8.”) comprising at least one vent (see FIG. 1, a drain tube 14 and a drain outlet 15) (see paragraph 44 – “A drain tube 14…provides a drain outlet 15.”), wherein the upper housing is attached to the lower housing (see FIG. 1, upper housing 
an inner housing (see FIG. 1, a solenoid adapter 8) comprising a drain opening (see FIG. 1, a drain inlet opening 20) (see paragraph 47 – “…provides a drain inlet 20.”), the inner housing disposed between the upper housing and the lower housing (see FIG. 1, the inner housing (solenoid adapter 8) is positioned between the upper housing (retaining device 38) and the lower housing (solenoid housing 6)),
wherein the interior portion (see FIG. 1, interior portion/passage 18) (see paragraph 46 – “…comprises a passage 18 providing part of the drain passage.  The passage 18 connects with the passage 12 of the solenoid housing 6, when the solenoid housing 6 and the solenoid adapter 8 are connected together…”) of the automatic drain device is formed between the upper housing and the inner housing (see FIG. 1, interior portion/passage 18 is formed between the upper housing (retaining device 38) and the inner housing (solenoid adapter 8)); 
a water-in-fuel sensor (water probe not shown) (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter…”);
a double plunger solenoid (see FIG. 1, a piston having a rod 28 which extends from the drain tube 14 to the upper housing (retaining device 38)) (see paragraph 51 – “The solenoid fuel drain valve 2 further comprises a piston having 
an upper drain seal (see FIG. 1, head seal 30 and/or head seal 32 located on one axial end of the rod 28) (see paragraph 51 – “…one head comprising a head seal 30 attached to the rod 28…a head seal 32…”); and
a lower drain seal (no reference character provided; see FIG. 1, seal(s) positioned between solenoid stem 44 and drain tube 14) (see paragraph 55 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.”) (see paragraph 56 – “Seals are provided between the solenoid stem 44 and the drain tube 14, between the solenoid stem 44 and the solenoid adapter 8, between the drain tube 14 and the solenoid housing 6, and on the exterior of the solenoid adapter 8 to seal between the solenoid adapter 8 and a fuel filter bowl…”),
wherein the double plunger solenoid being movable between a closed position and an open position (see paragraph 10 – “…a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet opening are open, movement of the piston being controlled by the open the valve 2, the coil 10 is energised…”) (see paragraph 59 – “This movement of the solenoid armature 46 causes the rod 28 to move against the force of the first spring 34 and move the first head seal 30 out of sealing contact with the drain inlet 20.  Thus the drain inlet 20 is opened…”) (see paragraph 60 – “Continued movement of the rod causes the piston to move against the force of the second spring 36 and move the second head seal 32 out of sealing contact with the air inlet openings 22.  Thus the air inlet openings 22 are opened…”) (see paragraph 61 – “When the solenoid coil 10 is de-energised…”) (see paragraph 62 – “The piston will therefore be forced back towards the closed position.  The second head seal 32 will contact the air inlet openings 22 first and provide a sealing engagement therewith…Thereafter, the first head seal 30 will contact the drain inlet 20 and provide sealing engagement therewith…”); and
a control unit configured to activate the double plunger solenoid in response to a signal from the water-in-fuel sensor (see paragraph 35 – “A solenoid fuel drain valve may be used in conjunction with a water probe, which water probe is suitably positioned in the fuel filter and detects the level of water present in the fuel filter.  The engine control system could then be set to activate the solenoid fuel drain filter, or to indicate to the operator that activation is due, when a pre-set level of water is detected in the fuel filter.”), 
wherein the activation of the double plunger solenoid places the automatic drain device in a condition such that the fluid may flow from the water sump into the automatic 
However, Wilson does not explicitly teach wherein the upper housing is attached directly to the lower housing, the double plunger solenoid being movable between a closed position in which the upper drain seal seals the inlet opening and the lower drain seal is positioned distal from the drain opening so as to allow fluid flow through the drain opening, and an open position in which the upper drain seal is located distal from the inlet opening to allow the fluid flow through the inlet opening, and the lower drain seal seals the drain opening, as recited in amended, independent claim 23, and as argued by Applicant on pages 6-11 of the Remarks section filed on 01/21/2021.
Instead, Wilson teaches its closed position stops all fluid movement by recreating a seal with the air inlet 118 and the drain inlet 116 (see Wilson FIG. 5), as argued by Applicant on page 9 of the Remarks section filed on 01/21/2021.  Furthermore, Wilson teaches that its open position allows water to exit out of the drain outlet, hence does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773